 THRIFTY RENT-A-CARWolfrich Corporation d/b/a Thrifty Rent-A-Car andFreight Checkers, Clerical Employees & HelpersLocal 856, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 20-CA- 13283May 26. 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENF:LLOAND TRUESDALEOn March 6, 1978, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsto which the General Counsel responded.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and theGeneral Counsel's response and has decided to af-firm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Wolfrich Corporationd/b/a Thrifty Rent-A-Car, Millbrae. California. itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.;Respondent has excepted to certain credibility ndindings made hs (lieAdministrative La.I Judge It is the Board's established pohic, nort Io oser-rule an Administrative t.as Judge's resolutions sith respecl It, credihilitsunless the clear prepondera nce of ,ill of thie reles\nt esvidencC conritlces uthat the resoilliions are incorreet Staondard Drl 1t'i/l Prolducrl. :-. 91NLRB 544 (19'0). enfd. I8X F 2d 362 (C.A. .!951). We hae carclul)sexanminred he record and find nou basis for reversing his findingsrhe ivpographical erroi in tihe alnount of the Respindenit', aniau.l grossincalne which occurs in sec II of the Admllnistrative Law Judges' I) cllsonis corrected t, read $500.000DECISIONSAIFMFN Or OF IHE CAsERICHARD J BON(FE. Administrative Law Judge: I'his casewas heard before me in San Francisco, California, on Feb-ruary 7, 1978. The charge was filed August 18, 1977. b\Freight C'heckers, Clerical Employees & Helpers Local856, Internalional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (hereinafter theUlnion). I he complaint issued October 27, 1977, wasamended January 23, 1978, and during the hearing, andalleges that Woolfrich Corporation d/b/a Thrifty Rent-A-Car (hereinafter Respondent) has violated Section 8(a)(l)of the National Labor Relations Act (hereinafter the Act).The parties were permitted during the hearing to intro-duce relevant evidence, examine and cross-examine wit-nesses, and argue orally. Posthearing briefs were waived.I JURISDICTIONRespondent is a California corporation engaged in theautomobile rental business in Millbrae, San Jose, and SanFrancisco. Its annual gross income exceeds $5 million, andin 1977 it purchased automobiles originating outside Cali-fornia of a value exceeding $300,000.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), and (6), and(7) of the Act.11 THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within Section 2(5) ofthe Act.IssueThe complaint alleges that Respondent violated Section8(a)(1) in May 1977 when Wolfgang Kleczek, its ownerand general manager, "threatened an employee that Re-spondent would not promote employees who becomemembers of the Union or who engage in union and/orother protected concerted activities ...."The answer denies any wrongdoing.III THE A.LLEGED UNFAIR LABOR PRACTIC(EA. FactsBackAgrounLd. On May 4, 1977, two elections were heldconcerning certain of Respondent's Millbrae. San Jose,and San Francisco employees, one in a unit of garage per-sonnel at the three locations' and one in a unit of rentalrepresentatives and office clerical employees.2The Unionwas the petitioning labor organization in each instance.Debra Cameron, a rental representative at Respondent'sMillbrae location, was an observer for the Union in theelection concerning rental representatives and office cleri-cal employees.On April 25, 1977. Cameron expressed to Kleczek herinterest in becoming manager of Respondent's San Fran-cisco office. The incumbent manager was to be leaving inJuly. Kleczek responded that he could not promise heranything because of the coming elections, but neverthelesssuggested that she transfer to the San Francisco office as arental representative while the outgoing manager was stillthere to familiarize herself with his job. Kleczek told her tothink it over and let him know after the election.A couple days after the election. Kleczek informed Cam-eron that, if she wished, she could be transferred to Sane aie 20 R( 14157. The t nion was certified bh' the Board in a decisionrelrted itl 234 NLRB No. 76 i 1978)Case 20 R( 14146 Final dlsposition is aaiting a hearin~ in a chal-lenged ballot as ordered hi the Board in a decision reported at 234 Nt RBNo 77 (14781236 NLRB No. 52493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancisco as a rental representative on a permanent basis,as a possible prelude to becoming manager. She replied shewould think about it and let him know. The Friday afterthat, May 13, Cameron left a note on Kleczek's desk thatshe had decided not to do it.The conversation in question: The next Monday, May 16,Cameron and Kleczek had a conversation in which the)discussed her decision. Kleczek said that he did not knowhow she could be promoted to manager in San Franciscowithout knowing what the position entailed and whethershe could get along with the employees there. Cameronresponded that it would be too great a risk for her to trans-fer to San Francisco in the hope of becoming managerinasmuch as it would be difficult to obtain a transfer backto Millbrae should that hope not materialize. Kleczekcountered to the effect that success in life demands risk-taking, to which Cameron said that she did not feel secureenough with Respondent to take the risk.Kleczek then stated that he knew that Cameron hadbeen a strong supporter of the Union, and that Respondentcould not have such a person in management. He elabo-rated that it was necessary that managers work for, notagainst, him; and that Cameron would have problems re-lating to the San Francisco employees as a managementperson in view of her recent joinder with them in support-ing the Union-that they would "resent" her for the"switchover" to management and would refuse to take or-ders from her. Kleczek further declared that he knew Cam-eron had voted for the Union, qualifying that this was a"complete assumption" on his part. The conversation end-ed with Kleczek stating that, while it was "possible" thatCameron's attitude about the Union had undergone achange since the election, he doubted it.3B. ConclusionIt is concluded that Kleczek violated Section 8(a)( ) sub-stantially as alleged by his several comments to Cameronon May 16 indicating that she could not be considered forthe San Francisco manager's position because of her pro-union identification. E.g., The Dayton Tire & Rubber Com-pany., a Division of the Firestone Tire & Rubber Company,216 NLRB 1003, 1005 (1975); M.B.D. Company. 193NLRB 494. 501 (1971).CONCLUSIONS OF LAW1. B) the comments of its owner and general manager,Wolfgang Kleczek, to Debra Cameron on May 16, 1977,indicating that she could not be considered for promotionto manager of Respondent's San Francisco office becauseof her prounion identification, as found herein, Respon-dent violated Section 8(a)(]) of the Act.This is C(ameron's credited version of the conversation. Kleczek. In histestimony conceded the possibilit) that the union was mentioned "I can-not recall it" but testified elsewhere: "I did not mention to her at all thatbecause she was formerly favoring the Union I cannot promote her as man-ager." Cameron's demeanor was excellent and her recall of the incident wasconvincingly detailed. While there was nothing wrong with Kleczek's de-meanor, his recall was much less certain.2. This unfair labor practice affects commerce withinSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,4and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER5The Respondent, Woolfrich Corporation d/b/a ThriftyRent-A-Car, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Indicating to employees that they will not be consid-ered for promotion to management positions because oftheir past union sympathies or activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsprotected by Section 7 of the Act.2. Take this affirmative action:(a) Post at its offices in Millbrae, San Jose, and SanFrancisco, California, copies of the attached notice marked"Appendix." 6 Copies of said notice, on forms provided bythe Regional Director for Region 20, after being dulysigned by Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 Errors in the transcript have been noted and corrected.All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board.the findings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections thereto shallbe deemed waived for all purposes.[ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT indicate to our employees that they willnot be considered for promotion to management posi-tions because of their past union sympathies or activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights protected by the Act.WOLFRICH CORPORATION d/b/a THRIFTYr RENT-A-CAR494